PER CURIAM
Defendant was convicted of burglary in the first degree for breaking into a bowling alley while in possession of aprybar — a “burglar’s tool.” ORS 164.225(1)(a). On appeal to this court, he argued that the “burglar’s tool” portion of ORS 164.225(1) was unconstitutional. We affirmed without opinion. State v. Ford, 73 Or App 575, 700 P2d 315 (1985). Defendant now petitions for Supreme Court review of our decision, which petition we treat as one for reconsideration. Rule 10.10, ORAP. On reconsideration, defendant’s conviction for burglary in the first degree is reversed, and the case is remanded to the trial court with instructions to enter a conviction for burglary in the second degree and impose an appropriate sentence therefor. See State v. Graves, 299 Or 189, 700 P2d 244 (1985).
Petition for reconsideration granted; reversed and remanded with instructions.